                    1         Michael L. Wroniak, Esq. (State Bar No. 210347)
                    2         Jennifer R. Young, Esq. (State Bar No. 318471)
                              COLLINS COLLINS MUIR + STEWART LLP
                    3         750 The City Drive, Ste. 400                    127(&+$1*(60$'(
                              Orange, CA 92868
                    4                                                         %<7+(&2857
                              (714) 823-4100 – FAX (714) 823-4101
                    5         Email: mwroniak@ccmslaw.com
                    6         Email: jyoung@ccmslaw.com
                    7         Attorneys for Defendants
                    8         County of Orange, Sheriff Don Barnes, Robert Beaver
                    9                                   UNITED STATES DISTRICT COURT
                    10                                CENTRALDISTRICT OF CALIFORNIA
                    11

                    12        ASSOCIATION OF ORANGE                  )      CASE NO. 8:19-cv-01404-JVS-KES
                    13        COUNTY DEPUTY SHERIFFS,                )      Hon. James V. Selna, Dept. 10C
                                                                     )
                    14
                                                                            BBBBBBBBBBBB
                                                                            BBBBBBBBBBBBB
                                         Plaintiff,                  )      [PROPOSED] PROTECTIVE ORDER
                    15                                               )      OVER ORANGE COUNTY SHERIFF’S
                              v.                                     )      DEPARTMENT PERSONNEL
                    16                                               )      RECORDS
                    17        COUNTY OF ORANGE, a municipal )
                              corporation; DON BARNES,               )
                    18        individually and as Sheriff for the    )
                    19        County of Orange; ROBERT               )      Complaint Filed: July 19, 2019
                              BEAVER, individually and as a Senior )
                    20        Director for the County of Orange; and )      Trial Date: December 8, 2020
                    21        DOES 1 through 10, Inclusive,          )
                                                                     )
                    22                   Defendants.                 )
                    23                                               )

                    24                  The Court being advised that the parties, through their respective counsels of
                    25        record, stipulate to a protective order, precluding publication and limiting the use of
                    26        documents and information contained within the Orange County Sheriff’s Department
                    27        personnel files, grants this Protective Order over certain of the Orange County
                    28        Sheriff’s Department personnel files.
                              FILE #21879
750 The City Drive, Ste 400                                        1
Orange, CA 92868-4940
Phone (714) 823-4100
                                       BBBBBBBBBBBBBB
                                         [PROPOSED] PROTECTIVE ORDER RE: OCSD PERSONNEL RECORDS
Fax    (714) 823-4101
                    1                        IT IS HEREBY ORDERED AS FOLLOWS:
                    2                   1.   Good cause exists for issuance of a protective order pursuant to Federal
                    3         Rule of Civil Procedure Rule 26(c) to facilitate the anticipated discovery efforts of the
                    4         parties and to balance the privacy interests and protection of confidential information
                    5         related to the Orange County Sheriff’s Department personnel files that may be protected
                    6         by California Evidence Code §§ 1040 et seq. and the official information privilege
                    7         (Sanchez v. City of Santa Ana, 936 F.2d 1027, 1033 (9th Cir. 1990)).
                    8                   2.   All documents produced by the parties in the category set forth below, in
                    9         paragraph 3, shall be marked “CONFIDENTIAL.” If the first page of any multi-page
                    10        document bears this legend, then the entire document is deemed confidential, unless
                    11        otherwise indicated by the producing party. The stamping of the legend
                    12        “CONFIDENTIAL” is for identification purposes only, and in the event that a document
                    13        produced by the County pursuant this Protective Order is inadvertently not stamped with
                    14        the legend “CONFIDENTIAL,” such document is still subject to the provisions of this
                    15        Protective Order.
                    16                  3.   All contents of Orange County Sheriff’s Department personnel files in this
                    17        action, produced by the County subsequent to the entry of this Protective Order shall be
                    18        subject to this Protective Order, shall be deemed Confidential Information, with the
                    19        exception of the members of the Association of Orange County Deputy Sheriffs that
                    20        expressly authorize the production of their personnel files to Plaintiff.
                    21                  4.   All Confidential Information provided in accordance with this Order may
                    22        be used for all proceedings in this matter only, including law and motion, and all pre-
                    23        trial matters. However, in the event that Confidential Information is used in the above
                    24        pre-trial proceedings, the party submitting the Confidential Information must seek an
                    25        order sealing that portion of the record.
                    26                  5.   Any party may bring a motion pursuant to Local Rule 37-1 before the
                    27        assigned judge, to determine whether any material produced and marked as confidential
                    28        is in fact confidential and subject to this protective order. In the event that either party
                              FILE #21879
750 The City Drive, Ste 400                                        2
Orange, CA 92868-4940
Phone (714) 823-4100
                                        BBBBBBBBBBBBBB
                                         [PROPOSED] PROTECTIVE ORDER RE: OCSD PERSONNEL RECORDS
Fax    (714) 823-4101
                    1         challenges the designation of materials as confidential, this protective order shall not be
                    2         deemed to be any admission by either party that any of the disclosed information is in
                    3         fact confidential and/or protected by any privilege.
                    4                   6.      Testimony taken at any deposition, conference, hearing, or any pre-trial
                    5         matter, which involve matters set forth above in paragraph 3, may be designated as
                    6         confidential by making a statement to that effect on the record at the deposition or
                    7         proceeding. Arrangements shall be made by the County with the Court Reporter
                    8         transcribing such proceedings to separately bind such portions of the transcript
                    9         containing information designated as confidential, and to label such portions
                    10        accordingly.
                    11                  7.      All Confidential Information produced in accordance with this Protective
                    12        Order shall not be used in any deposition, legal proceeding, or in any other forum than
                    13        the instant case, nor shall the Confidential Information be disseminated in any form,
                    14        except by court order or subpoena, or until such time as the “CONFIDENTIAL”
                    15        designation is removed by agreement of counsel for the parties or by further order of
                    16        this Court. Should a party receive a subpoena for the Confidential Information acquired
                    17        through litigation under this Protective Order, said party shall notify the party’s whose
                    18        records are sought promptly upon receipt of a subpoena for said records. Further, the
                    19        party subpoenaed shall not waive any objections grounds of confidentiality, privacy
                    20        rights, privilege, or protections under California law provided by Pitchess codified in
                    21        California Evidence Code section 1040 et. seq.
                    22                  8.      As to the parties, Confidential Information shall be viewed only by: (1)
                    23        counsel of record for the receiving party, including associates, clerks, and secretarial
                    24        staff for such parties, (2) independent experts retained by parties (and approved by the
                    25        other parties), and (3) any associates, assistants, and secretarial personnel of such
                    26        experts and other persons designated by agreement of counsel for the parties, and so
                    27        long as said experts have agreed in writing in advance of any disclosure of Confidential
                    28        Information to be bound by this Protective Order. As this provision only applies to the
                              FILE #21879
750 The City Drive, Ste 400                                            3
Orange, CA 92868-4940
Phone (714) 823-4100                        BBBBBBBBBBBBB
                                             [PROPOSED] PROTECTIVE ORDER RE: OCSD PERSONNEL RECORDS
Fax    (714) 823-4101
                    1         parties of this action, it does not preclude the dissemination to the Court if accompanied
                    2         by an application to file under seal. Individual employees may waive their right to
                    3         confidentiality, as set forth in Paragraph 3, and expressly authorize the production of
                    4         their personnel files to Plaintiff.
                    5                   9.      Confidential Information produced in connection with this Protective
                    6         Order shall not be disclosed, disseminated, or in any manner provided to the media or
                    7         any member of the public by Plaintiff unless the Court has ruled that the information
                    8         may be divulged to the media and the public.
                    9                   10.     Plaintiff’s counsel may not disclose directly to the Plaintiff, either orally
                    10        or in writing, the addresses and telephone numbers of any person identified in Orange
                    11        County Sheriff’s Department personnel files but may discuss with the Plaintiff the
                    12        information obtained from any investigation conducted as a result of disclosed
                    13        Confidential Information. Alternatively, Plaintiff’s counsel may show a form of the
                    14        Confidential Information to the Plaintiff so long as the names, addresses, telephone
                    15        numbers, and/or any other identifying information of any person have been redacted.
                    16                  11.     In the event that any Confidential Information is used or referred to during
                    17        the course of any court proceeding in this action, such information shall not lose its
                    18        confidential status through such use.
                    19                  12.     Aside from the litigation or trial of this case, as allowed by the terms of the
                    20        Protective Order, Plaintiff, Plaintiff’s counsel, and those individuals authorized to
                    21        review the information in connection with this civil matter are expressly prohibited from
                    22        duplicating, copying or otherwise distributing, disseminating, or orally disclosing any
                    23        of the disclosed Confidential Information to any person or entity for any purpose.
                                                                          &RXQVHO
                    24               13. BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                           The court and its personnel and counsel for each party shall take reasonable
                    25        precautions to prevent the unauthorized or inadvertent disclosure of Confidential
                    26        Information. 7KH&RXUW VREOLJDWLRQVDUHHVWDEOLVKHGE\&RXUWUXOHVDQGSURFHGXUHV
                                           QRWSURWHFWLYHRUGHUV
                    27              14. In the event that the terms of this Protective Order are violated or are
                    28        threatened to be violated, the parties agree that the aggrieved party may, pursuant to
                              FILE #21879
750 The City Drive, Ste 400                                            4
Orange, CA 92868-4940
Phone (714) 823-4100
                                            BBBBBBBBBBBBB
                                             [PROPOSED] PROTECTIVE ORDER RE: OCSD PERSONNEL RECORDS
Fax    (714) 823-4101
                    1         Local Rule 37-1, apply to this Court to obtain injunctive relief and monetary sanctions
                    2         against any person violating or threatening to violate any of the terms of this Protective
                    3         Order. Any such request for injunctive relief and/or monetary sanctions must be made
                    4         by a properly noticed motion and pursuant to statute.
                    5                   15.   This Protective Order, and the obligations of all persons thereunder,
                    6         including those relating to the disclosure and use of Confidential Information, shall
                    7         survive the final termination of this case, whether such termination is by settlement,
                    8         judgment, dismissal, appeal or otherwise. Should a party violate the terms of this Order,
                    9         the other party may seek relief pursuant to Local Rule 37-1 after the final termination
                    10        of this case, however, the Court of the present action will not retain continuing
                    11        jurisdiction over the Order following the termination of the litigation.
                    12        ///
                    13        ///
                    14        ///
                    15        ///
                    16        ///
                    17        ///
                    18        ///
                    19        ///
                    20        ///
                    21        ///
                    22        ///
                    23        ///
                    24        ///
                    25        ///
                    26        ///
                    27        ///
                    28        ///
                              FILE #21879
750 The City Drive, Ste 400                                        5
Orange, CA 92868-4940                   BBBBBBBBBBBBBB
Phone (714) 823-4100
Fax    (714) 823-4101
                                         [PROPOSED] PROTECTIVE ORDER RE: OCSD PERSONNEL RECORDS
                    1                   16.     Upon termination of the instant case, the parties and their counsel shall
                    2         return any and all Confidential Information or information designated as confidential,
                    3         including deposition transcripts, and/or testimony taken at any court proceeding, to the
                    4         opposing parties’ attorney of record for this matter, within twenty (20) days following
                    5         termination of this matter.
                    6

                    7         THE PARTIES SO STIPULATE.
                    8         Dated: January 13, 2020
                    9
                                                                         _______________________________________
                    10
                                                                              COUNSEL FOR DEFENDANTS
                    11

                    12
                              Dated: January 13, 2020
                    13                                                   _/s/ Michael McGill_____________________________
                    14                                                        MICHAEL MCGILL
                                                                              COUNSEL FOR PLAINTIFF
                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
                              FILE #21879
750 The City Drive, Ste 400                                            6
Orange, CA 92868-4940
Phone (714) 823-4100
                                            BBBBBBBBBBBBB
                                             [PROPOSED] PROTECTIVE ORDER RE: OCSD PERSONNEL RECORDS
Fax    (714) 823-4101
                    1         Michael L. Wroniak, Esq. (State Bar No. 210347)
                    2         Jennifer R. Young, Esq. (State Bar No. 318471)
                              COLLINS COLLINS MUIR + STEWART LLP
                    3         750 The City Drive, Ste. 400                             127(&+$1*(60$'(
                    4         Orange, CA 92868                                         %<7+(&2857
                              (714) 823-4100 – FAX (714) 823-4101
                    5         Email: mwroniak@ccmslaw.com
                    6         Email: jyoung@ccmslaw.com
                    7         Attorneys for Defendants
                    8         County of Orange, Sheriff Don Barnes, Robert Beaver
                    9                                 UNITED STATES DISTRICT COURT
                    10
                                                     CENTRAL DISTRICT OF CALIFORNIA
                    11

                    12
                              ASSOCIATION OF ORANGE                  )   CASE NO. 8:19-cv-01404-JVS-KES
                    13        COUNTY DEPUTY SHERIFFS,                )   Hon. James V. Selna, Dept. 10C
                    14                                               )
                                         Plaintiff,                  )   BBBBBBBBBBBBB
                                                                          [PROPOSED] ORDER GRANTING
                    15                                               )    STIPULATED PROTECTIVE ORDER
                    16        v.                                     )
                                                                     )
                    17        COUNTY OF ORANGE, a municipal )
                    18        corporation; DON BARNES,               )   Complaint Filed: July 19, 2019
                              individually and as Sheriff for the    )
                    19        County of Orange; ROBERT               )   Trial Date:      December 8, 2020
                    20        BEAVER, individually and as a Senior )
                              Director for the County of Orange; and )
                    21        DOES 1 through 10, Inclusive,          )
                    22                                               )
                                         Defendants.                 )
                    23                                               )
                    24

                    25        [PROPOSED] ORDER
                    26
                                         IT IS ORDERED THAT:
                    27

                    28                   The protective order stipulated to by Defendants COUNTY OF ORANGE,
                              FILE # 21879
750 The City Drive, Ste 400                                          1
Orange, CA 92868-4940                          BBBBBBBBBBBBB
Phone (714) 823-4100
Fax    (714) 823-4101
                                                [PROPOSED] ORDER GRANTING PROTECTIVE ORDER
                    1         DON BARNES, and ROBERT BEAVER and Plaintiff ASSOCIATION OF
                    2
                              ORANGE COUNTY DEPUTY SHERIFFS is granted.
                    3

                    4

                    5                 
                              DATED: _____________
                    6
                                                             By: ____________________________________
                    7                                             HONORABLE KAREN E. SCOTT
                    8                                             UNITED STATES MAGISTRATE
                                                                  JUDGE
                    9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
                              FILE # 21879
750 The City Drive, Ste 400                                        2
Orange, CA 92868-4940                        BBBBBBBBBBBBB
Phone (714) 823-4100
Fax    (714) 823-4101
                                              [PROPOSED] ORDER GRANTING PROTECTIVE ORDER
